DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a system for anonymized diagnosis, classified in B01L 3/508.
II. Claims 15-17, drawn to a method for anonymized diagnosis, classified in B01L 2300/0816.
III. Claims 18-20, drawn to a computer program product for anonymized diagnosis, classified in G16H 10/40.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the system of Invention I does not require a mobile device to capture the image data and user input data; the data from the test card can be captured using a computer with an integrated camera, instead.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design. The computer program product of Invention III does not require the system of Invention I to be a fully functional program.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method executed in Invention II can be completed with a wholly different device than the computer program product described in Invention III, such as a microcontroller configured to performed the method outlined.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I-III fall within different fields of search. Different search queries would be necessary, as the search for one of the inventions would not result in finding art pertinent to the other inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Skodje on 07/18/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 15-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-14 and 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (US 2018/0322941), and further in view of Santiago et al. (US 2016/0025752).
Regarding claim 15, Krishnan et al. teaches a method for anonymized diagnosis (referred to as a method for data analysis based on anonymized healthcare data, which includes a diagnosis, see [0034]), the method comprising:
receiving, at a server device (referred to as a remote server that receives testing data, see [0038]), image data and user input data from a mobile device (referred to as the digital processing device, or smartphone, that receives user input/instructions and image data for analysis, see [0011]), wherein the image data is based on an image of one or more portions of a test card (the image data corresponds to the images of an assayed biological sample, see [0044]), wherein the test card comprises one or more lateral flow assay (referred to as an immunoassay within an analyte kit, see [0035]) and an optical machine-readable representation of data (referred to as the computer readable storage medium, see [0108]), wherein the optical machine-readable representation of data encodes test card identification information associated with the test card (computer readable storage media encoded with a program including instructions executable by at least one processor of a digital processing device, see [0061]), and wherein the user input data includes a passcode associated with the test card (the user interface of the digital processing device requires user authentication which includes a password, see [0106]);
determining, at the server device (remote server), whether the passcode included in the user input data received from the mobile device is valid by checking a database for correlation between the identification data and the passcode (the metadata regarding user identity is uploaded to the remote server and from there it is determined whether or not the password corresponds to the appropriate user’s identity, see [0011] and [0058]);
in response to determining that the passcode is valid, at the server device (remote server), determining the test point position selected at manufacture and interpreting a test matrix of the test card to determine a test result based on the image data received from the mobile device and the test point position selected at manufacture (the image data is converted into a distribution of numerical values that correspond to signal intensity at the testing regions, wherein the result is based off the distribution of the values, see [0044], a distribution of numbers is considered a matrix);
sending, at the server device (remote server), the test result to the mobile device (the remote server sends the result of the assay to the patient’s smartphone, see [0011]).
However, Krishnan et al. does not explicitly teach that the lateral flow assay comprises at least one or more test, dummy, and control patterns that have been positioned in randomized possible test point positions at manufacture. 
In the analogous art of methods for detecting analytes, Santiago et al. teaches one or more lateral flow assays (referred to as a lateral flow assay, see [0006]) each comprises a membrane having one or more test patterns (referred to as the test band, see [0238]), one or more dummy patterns (referred to as the non-target analyte band, or volumetric band, see [0228]), and one or more control patterns (referred to as the control band, see [0228]), and wherein positioning of each test pattern is randomized at manufacture by dispensing each test pattern at a test point position selected from among a plurality of possible test point positions (the test band can be placed in a range of positions at manufacture, see [0114]).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the immunoassay of Krishnan et al. to have included the bands described in Santiago et al. for the benefit of determining whether the lateral flow assay is completed or not due to the change in property in each of the banded areas.
Regarding claim 16, Krishnan et al. teaches the method as recited in claim 15, further comprising:
capturing, at the mobile device, an image of one or more portions of the test card (the camera of the digital processing device can capture an image of the results portion of the cartridge, see [0011]);
receiving, at the mobile device, user input data (the digital processing device is configured to receive instruction from the user, see [0011]), wherein the user input data includes the passcode (the user interface of the digital processing device requires user authentication which includes a password, see [0106]);
sending, at the mobile device (digital processing device), image data and the user input data to the server device (remote server) for analysis (the image data and user information data is sent from the digital processing device to a remote server for analysis, see [0058]), wherein the image data is based on the image of the one or more portions of the test card obtained in the capture operation (the image data is based on the result field of the test cartridge, see [0059]).
Regarding claim 17, Krishnan et al. teaches the method as recited in claim 16, further comprising:
receiving, at the mobile device, the test result from the server device (the remote server performs the analysis and relays the results to the digital processing device, see [0064]);
interpreting, at the mobile device, the test result received from the server device (at the mobile device, an algorithm may interpret results from the remote server to determine the medical condition and further course of action, see [0047]);
displaying, at the mobile device, test card results based on the interpreting operation (the user’s health condition following analysis is shown based on the test results and the provided user information, see [0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/               Examiner, Art Unit 1798                                                                                                                                                                                         

/JENNIFER WECKER/Primary Examiner, Art Unit 1797